                                                                                                                            Case 20-10324                       Doc 69       Filed 04/23/20 Entered 04/23/20 08:47:11               Desc Main
                                                                                                                                                                               Document     Page 1 of 1

                                      Dated: 4/23/2020
                                                                                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                       DISTRICT OF MASSACHUSETTS
                                                                                                                                                                            EASTERN DIVISION

                                                                                                                                                                                                   )
No objections filed. The Chapter 7 Trustee's Application to employ Craig R. Jalbert and Verdolino & Lowey, P.C. as accountants is hereby granted.




                                                                                                                   In re:                                                                          )
                                                                                                                                                                                                   )        Chapter 7
                                                                                                                   BARRY WISNER CHAPIN,                                                            )        Case No. 20-10324-JEB
                                                                                                                                                                                                   )
                                                                                                                                                                   Debtor.                         )
                                                                                                                                                                                                   )

                                                                                                                                                          APPLICATION OF CHAPTER 7 TRUSTEE FOR AUTHORITY
                                                                                                                                                         TO RETAIN VERDOLINO & LOWEY, P.C., AS ACCOUNTANTS

                                                                                                                                                    Harold B. Murphy, the duly appointed Chapter 7 Trustee (the “Trustee”) in the above-

                                                                                                                   captioned Chapter 7 case, respectfully requests authority to retain Craig R. Jalbert, CIRA and the
Payment of fees and expenses are subject to prior court approval pursuant to Section 330 of the Code.




                                                                                                                   firm of Verdolino & Lowey, P.C., as his accountants (collectively “V&L”), to assist in the

                                                                                                                   performance of his duties as Trustee. In further support hereof, the Trustee states as follows:

                                                                                                                                                                                       Background

                                                                                                                                                    1.     On February 4, 2020 (the "Petition Date"), the Debtor commenced a

                                                                                                                   bankruptcy case by filing a petition for relief under Chapter 7 of the United States Bankruptcy

                                                                                                                   Code ("Bankruptcy Code").

                                                                                                                                                    2.     The Trustee is the duly appointed Chapter 7 Trustee of the Estate.

                                                                                                                                                    3.     The Trustee hereby requests this Court’s authority to retain Craig R. Jalbert,

                                                                                                                   Certified Insolvency and Restructuring Advisor, and the firm of V&L as his accountants under a

                                                                                                                   general retainer.

                                                                                                                                                    4.     In connection with the trustee’s recovery of assets of the estate, it is necessary to

                                                                                                                   retain V&L in this proceeding as the liquidation of assets may have tax implications for the

                                                                                                                   Estate. Accordingly, the Trustee requests authority to retain an accountant to:

                                                                                                                                                           a.      Complete necessary federal and state tax returns;
